Name: Council Directive 89/588/EEC of 23 October 1989 amending Directive 81/645/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Greece)
 Type: Directive
 Subject Matter: regions of EU Member States;  agricultural policy; NA;  economic policy
 Date Published: 1989-11-15

 Avis juridique important|31989L0588Council Directive 89/588/EEC of 23 October 1989 amending Directive 81/645/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Greece) Official Journal L 330 , 15/11/1989 P. 0047 - 0048COUNCIL DIRECTIVE of 23 October 1989 amending Directive 81/645/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Greece) (89/588/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3), Whereas Directive 81/645/EEC (4), as last amended by Directive 85/148/EEC (5), specifies the areas in Greece which qualify as less-favoured areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC; Whereas the Government of the Hellenic Republic has, pursuant to Article 2 (1) of Directive 75/268/EEC, communicated to the Commission the names of new areas which are suitable for inclusion in the Community list of less-favoured farming areas and information on the characteristics of those areas; whereas, moreover, the special aid scheme operating in less-favoured areas will be extended to the new areas; Whereas, as the communication referred to above shows, an area is in keeping with the criteria and data set out in Directive 81/645/EEC, for determining the areas concerned within the meaning of Article 3 (4) of Directive 75/268/EEC; whereas the said area should therefore be added to the Community list of less-favoured areas within the meaning of Article 3 (4) of Directive 75/268/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 The Community list of less-favoured areas of Greece which appears in the Annex to Directive 81/645/EEC is hereby supplemented by the list in the Annex to this Directive. Article 2 This Directive is addressed to the Hellenic Republic. Done at Luxembourg, 23 October 1989. For the Council The President H. NALLET (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) Opinion delivered on 13 October 1989 (not yet published in the Official Journal). (4) OJ No L 238, 24. 8. 1981, p. 1. (5) OJ No L 56, 29. 1. 1985, p. 1. ANNEX LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (4) OF DIRECTIVE 75/268/EEC AREA 31 Prefecture of CORINTH No Commune 14 Koutalas